In its motion for rehearing, the state assails the sufficiency of the bill of exception in which complaint is made of the rejection of the testimony of Judge J. W. Hill in which he would have related a statement made to him by Alva Hill, the appellant. The asserted fault in the bill, as understood, is that it does not sufficiently negative the theory that between the time Alva Hill had the conversation with Judge J. W. Hill there might have intervened some incident or conversation with some one which would interfere with the continuity essential to characterize the declaration of Alva Hill to Judge J. W. Hill as res gestae. From the state's motion for rehearing the following is taken: "The Court cannot infer that Alva Hill and his father did not talk the matter over and plan their defense while going from the place of the homicide to the jail; nor can it infer that Alva Hill did not, either going from the jail, at the jail, or in going from the jail to Judge Hill's, talk to some one about the killing and seek and obtain advice as to what he should say. Nor can the Court infer that other witnesses had not testified as to the time of the killing so as to fix the same so remote from the time that Alva Hill appeared at Judge Hill's home as to make it impossible that the conversation there was res gestae. Nor can the statement of facts be looked to in support of the bill."
According to the statement of facts, Alva Hill testified as follows: "After this trouble we walked straight on north from where the fight occurred to the car. My father got in the car and I cranked it and got in and we drove to town; we drove fast and we went direct to the jail. It took us five or six or seven minutes to come to town. I went straight to the jail with my father. I stayed at the jail probably two or three minutes and then went to Judge J. W. Hill's home to see if I could get Mr. Jared Hill to be my father's lawyer. I don't think that it was over fifteen minutes from the time I left our home until I was at Judge Hill's home. I had not talked to any one in the meantime and had not see any lawyer."
If the record is understood, after the foregoing testimony had been given by the appellant, the court, in the absence of the jury, heard tesmony upon which the exclusion of J. W. Hill's testimony was based. *Page 368 
Such testimony before the court is embraced in the bill of exception under consideration, and is void of any testimony which would warrant the inferences suggested by the state's motion, by the trial court or by this court.
Rules of practice are to be given rational interpretation. Plummer v. State, 86 Tex.Crim. Rep., 218 S.W. 499. They are intended to facilitate and not to encumber the courts in the administration of justice. See Chicago, R.I.  G. R. Co. v. Pemberton, 106 Tex. 463, 161 S.W. 2, 168 S.W. 126. The rules of practice do not require that the appellate court completely ignore the statement of facts in appraising a bill of exception. See Martin v. State, 107 Tex.Crim. Rep. (see page 163), 295 S.W. 1098. See, also, Ables v. State,106 Tex. Crim. 169 (see page 175), 291 S.W. 554.
In the present instance, the bill of exception on its face, in the absence of any controverting evidence, is sufficient to show that the excluded testimony was admissible under the rule of res gestae. At the time of excluding it, the trial judge was made aware by the evidence before him that the appellant's testimony negatived the existence of any intervening fact or circumstance which would have discredited the contention of the accused that the testimony of Judge Hill was admissible. In passing upon the record, this court is likewise aware of the same facts that were possessed by the learned trial judge. As stated above, the bill is considered sufficient to show that the evidence demonstrates the harmful effect of its exclusion.
The motion is overruled.
Overruled.